DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,922,243. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,922,243
Claim 1: A data storage system with encryption support comprising:
     a data storage device comprising a plurality of storage locations, the plurality of storage locations comprising a first storage location associated with a first address;
     a storage controller to receive a read request directed to the data storage device, wherein the read request comprises address data indicating the first address;
     wherein the storage controller is to request from the data storage device a first encrypted data unit stored at the first storage location and a first encrypted set of parity bits associated with the first storage location; and
     an encryption system to decrypt the first encrypted set of parity bits to generate a first set of parity bits based at least in part on a first location parity key for the first address, the decrypting comprising:
     encrypting a block of the first encrypted data unit using the first location parity key, the encrypting to generate a ciphertext;
     truncating the ciphertext to generate a truncated ciphertext; and 
     masking the first encrypted set of parity bits with the truncated ciphertext, the masking to generate the first set of parity bits. 
Claim 1: A data storage system with encryption support comprising:
     a data storage device comprising a plurality of storage locations, the plurality of storage locations comprising a first storage location associated with a first address;
    a storage controller to receive a write request comprising an indication of a first data unit and address data indicating the first address;
     an encryption system to generate a master parity key;
     wherein the encryption system is also to generate a first location parity key based at least in part on the master parity key and the first address;
     wherein the encryption system is also to encrypt a first set of parity bits for the first data unit based at least in part on the first location parity key for the first address to generate an encrypted first set of parity bits; and
    wherein the storage controller is to write the first data unit and the encrypted first set of parity bits to the data storage device.
    

Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a data storage system with encryption support  where a data storage device comprising a plurality of storage locations, the plurality of storage locations comprising a first storage location associated with a first address ; and only differing in that the claims of the ‘243 patent explicitly recite a wherein the encryption system is also to generate a first location parity key based at least in part on the master parity key and the first address. Thus the claims of the ‘243 patent are rendered as obvious variants of the instant claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,372,625. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,372,625
Claim 1: A data storage system with encryption support comprising:
     a data storage device comprising a plurality of storage locations, the plurality of storage locations comprising a first storage location associated with a first address;
     a storage controller to receive a read request directed to the data storage device, wherein the read request comprises address data indicating the first address;
     wherein the storage controller is to request from the data storage device a first encrypted data unit stored at the first storage location and a first encrypted set of parity bits associated with the first storage location; and
     an encryption system to decrypt the first encrypted set of parity bits to generate a first set of parity bits based at least in part on a first location parity key for the first address, the decrypting comprising:
     encrypting a block of the first encrypted data unit using the first location parity key, the encrypting to generate a ciphertext;
     truncating the ciphertext to generate a truncated ciphertext; and 
     masking the first encrypted set of parity bits with the truncated ciphertext, the masking to generate the first set of parity bits.
Claim 1: A data storage system with encryption support comprising:
          a data storage device comprising a plurality of storage locations, the plurality of storage locations comprising a first storage location associated with a first address;
     a storage controller to receive a read request directed to the data storage device, wherein the read request comprises address data indicating the first address;
     wherein the storage controller is to request from the data storage device a first encrypted data unit stored at the first storage location and a first encrypted set of parity bits associated with the first storage location;
an encryption system to generate a master parity key;
     wherein the encryption system is to generate a first location parity key for the first storage location based at least in part on the master parity key and the first address; and
    wherein the encryption system is to decrypt the first encrypted set of parity bits to generate a first set of parity bits based at least in part on first location parity key.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a data storage system with encryption support and is substantively-similar independent claims 9,17, said claims are merely a broader version of claim 1 of U.S. Patent No. 10,372,625 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-8,10-16,18-20, each depending from one of independent claims 1,9 and 17, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,509,676 in view the foregoing nonstatutory double patenting rejection of claim 1.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.

Response to Amendment
Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of  U.S. Patent No. 10,922,243 and claims 1-22 of  U.S. Patent No. 10,372,625 due to improper e-signature on Terminal Disclaimer. Therefore, TD filed on 7/27/2022 have been disapproved by the office. Applicant is requested to resubmit TD with proper signature. 37 CFR 1.4(d)2(i). No fee is required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
USPTO Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435